Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Heartland of Madeira (CCN: 36-5186), ) Date: November 21, 2008

)
Petitioner, )
)

-Vv.- ) Docket No. C-07-761

) Decision No. CR1867
Centers for Medicare & Medicaid )
Services. )
)

DECISION

Petitioner, Heartland of Madeira (Petitioner or facility), is a long term care facility located
in Madeira, Ohio, that is certified to participate in the Medicare program as a provider of
services. The parties have agreed that, from July 19 through August 26, 2007, the facility
was not in substantial compliance with most of the Medicare requirements cited following
a July 19, 2007 facility survey. However, Petitioner continues to challenge the Centers
for Medicare & Medicaid Services’ (CMS’s) determination that it was not then in
substantial compliance with the quality-of-care regulation, 42 C.F.R. § 483.25.

I conclude that the facility was not in substantial compliance with 42 C.F.R. § 483.25,
along with the nine uncontested requirements. I affirm the civil money penalty (CMP)
imposed, $950 per day for 39 days ($37,050 total).

I. Background

The Social Security Act (Act) sets forth requirements for nursing facility participation in
the Medicare program, and authorizes the Secretary of Health and Human Services to
promulgate regulations implementing those statutory provisions. Act, section 1819. The
Secretary’s regulations are found at 42 C.F.R. Part 483. To participate in the Medicare
program, a nursing facility must maintain substantial compliance with program
requirements. To be in substantial compliance, a facility’s deficiencies may pose no
2

greater risk to resident health and safety than “the potential for causing minimal harm.”
42 C.F.R. § 488.301.

The Secretary contracts with state survey agencies to conduct periodic surveys to
determine whether skilled nursing facilities are in substantial compliance with program
participation requirements. Act, section 1864(a); 42 C.F.R. § 488.20. The regulations
require that each facility be surveyed once every twelve months, and more often, if
necessary, to ensure that identified deficiencies are corrected. Act, section 1819(g)(2)(A);
42 C.F.R. §§ 488.20(a); 488.308.

Here, following an annual survey, completed July 19, 2007, CMS determined that the
facility was not in substantial compliance with the following Medicare participation
requirements:

. 42 C.F.R. § 483.10(c)(2)-(5) (Tag F159 — protection of resident funds) at a
D level of scope and severity (isolated instance of noncompliance that
causes no actual harm with the potential for more than minimal harm);

. 42 C.F.R. § 483.13(a) (Tag F221 — physical restraints) at a D level of scope
and severity;

. 42 C.F.R. § 483.15(e)(1) (Tag F246 — accommodation of needs) at a D level
of scope and severity;

. 42 C.F.R. § 483.15(h)(2) (Tag F253 — housekeeping/maintenance) at an E
level of scope and severity (pattern of noncompliance that causes no actual
harm with the potential for more than minimal harm);

. 42 C.F.R. §§ 483.20, 483.20(b) (Tag F272 — comprehensive assessments) at
a D level of scope and severity;

. 42 C.F.R. §§ 483.20(d), 483.20(k)(1) (Tag F279 — comprehensive care
plans) at a D level of scope and severity;

. 42 C.F.R. § 483.25 (Tag F309 — quality of care) at a G level of scope and
severity (isolated instance of noncompliance that causes actual harm that is
not immediate jeopardy).

. 42 C.F.R. § 483.25(h)(2) (Tag 324 — accidents) at a D level of scope and
severity;
. 42 C.F.R. § 483.25(m)(1) (Tag F332 — medication errors) at a D level of
scope and severity;

and

. 42 C.F.R. § 483.25(m)(2) (Tag F333 — medication errors) at a D level of
scope and severity.

CMS subsequently found the facility in substantial compliance with certification
requirements as of August 27, 2007. CMS has imposed against the facility a CMP of
$950 per day for 39 days of substantial noncompliance ($37,050 total). CMS Ex. 1.

In its hearing request, Petitioner initially challenged all ten deficiency findings. The
parties subsequently resolved their disputes with respect to all of the deficiencies cited
except one, 42 C.F.R.§ 483.25 (quality of care). Order (July 22, 2008). To resolve this
remaining issue, I held a hearing by telephone on July 29, 2008. Thomas W. Hess
appeared on behalf of Petitioner, and Juanita S. Temple appeared on behalf of CMS. I
have admitted into evidence CMS Exhibits (Exs.) 1-38, including CMS Exhibits 3A, 35A,
and 36A', and P. Exs. 1-3. Tr. 2-3.

The parties have also filed opening briefs (Br.), closing briefs (Cl. Br.) and reply briefs
(Reply).

II. Issues

By conceding its noncompliance with nine of the ten Medicare requirements cited,
Petitioner admits that it was not in substantial compliance, and CMS is therefore
authorized to impose a remedy. Act, section 1819(h); 42 C.F.R. §§ 488.400, 488.402,
488.406. I have no authority to review CMS’s determination to impose a remedy nor its
selection of remedies — in this case a per day CMP. 42 C.F.R. §§ 488.408(g)(2),
488.438(e). The per day penalty must be at least $50 per day. 42 C.F.R. § 488.438.

' CMS initially submitted unsigned witness declarations: CMS Exhibits 34
(Louderback Decl.), 35 (Gilmore Decl.), and 36 (Smith Decl.). It subsequently submitted
signed versions of those documents, marked CMS Ex. 35A (Gilmore Decl.), CMS Ex.
36A, at 1-4 (Louderback Decl.), and CMS Ex. 38 (Smith Decl.).
The following issues remain:

. whether, from July 19 through August 26, 2007, the facility was in substantial
compliance with 42 C.F.R. § 483.25 (quality of care);

and
. whether the $950 per day CMP is reasonable.
III. Discussion

A, The facility was not in substantial compliance with 42 C.F.R.
§ 483.25.

Under the statute and the “quality-of-care” regulation, each resident must receive, and the
facility must provide, the necessary care and services to allow a resident to attain or
maintain the highest practicable physical, mental, and psychosocial well-being, in
accordance with the resident’s comprehensive assessment and plan of care. Act, section
1819(b); 42 C.F.R. § 483.25. The regulation also requires that the facility “take
reasonable steps to ensure that a resident receives supervision and assistance devices
designed to meet his assessed needs and to mitigate foreseeable risks of harm from
accidents.” Guardian Health Care Center, DAB No. 1943, at 18 (2004) (citing 42 C.F.R.
§ 483.25(h)(2)). The facility must anticipate what accidents might befall a resident and
take steps to prevent them.

A facility is permitted the flexibility to choose the methods it
uses to prevent accidents, but the chosen methods must
constitute an “adequate” level of supervision under all the
circumstances.

Windsor Health Care Center, DAB No. 1902, at 5 (2003).

1. Facility staff did not provide Resident 56 with a two-person assist
as her assessments required.

Resident 56 (R56) was a 68-year-old woman with a below the knee amputation of her
right leg, severely impaired vision, and incontinence of bowl and bladder. Her diagnoses

> My findings of fact and conclusions of law are set forth, in italics and bold, in
the discussion captions.
5

included Parkinson’s Disease, contractures of the hands, diabetes, cardiomyopathy,
coronary artery disease, congestive heart failure, hypertension, intractable back pain
causing general weakness, end-stage renal disease, and depression. She took several
medications, was on dialysis, had an in-dwelling catheter, and had frequent nausea. CMS
Ex. 12, at 1, 14, 18, 51, 59, 60, 61, 68, 74; Tr. 50.

From as early as November 2006, R56’s assessments have consistently called for two-
person assists with “bed mobility,” which is defined as “[h]ow resident moves to and
from lying position, turns side to side, and positions body while in bed.” CMS Ex. 12, at
67; see CMS Ex. 12, at 60 (February 2007 assessment also calls for a two-person assist
with bed mobility). Yet, on March 6, 2007, a lone certified nurse assistant (CNA) “rolled
[the] patient over on her left side to clean her bottom[.]” CMS Ex. 12, at 20. According
to the CNA, R56 then “proceeded to slide off side of bed. I could not stop her... .”
Both side rails were up, but they did not prevent the fall. CMS Ex. 12, at 20.

R56 sustained a subacute left hip fracture, which required open reduction/internal fixation
surgery. CMS Ex. 12, at 36, 45.

In her statement, the CNA acknowledged that R56 needed assistance from two people
when being changed. CMS Ex. 12, at 20. The facility’s subsequent incident report, dated
March 7, 2007, reiterates that R56 required a two-person assist with bed mobility. CMS
Ex. 12, at 30; see also CMS Ex. 12, at 88 (March 7, 2007 care plan requiring two-person
assist with bed mobility).

Thus, the facility appropriately anticipated that an accident might befall the resident, and
took steps to prevent it by requiring a two-person assist when turning or otherwise
repositioning R56 in her bed. Unfortunately, staff failed to follow the unambiguous
instruction and an accident resulted — an error that plainly constitutes a deficiency under
42 C.F.R. §§ 483.25 and 483.25(h)(2).

Petitioner, however, claims no violation. While not disputing that the CNA turned R56
without assistance, Petitioner notes that the repositioning was incidental to providing
“personal care,” and R56’s care plan required only a one-person assist for providing
“personal hygiene.” CMS Ex. 12, at 60, 67. In Petitioner’s view, the CNA was not
obligated to follow the “bed mobility” instructions in R56’s care plan, but could instead
follow the “personal hygiene” instructions. I disagree.

I recognize that personal care, even perineum care, may not always require a two-person
assist. So long as the resident could be cared for without changing her position in bed,
one staff member might safely have performed the function. But the critical factor here is
resident safety. For its argument to prevail, Petitioner would have to show that the
6

underlying reason for changing R56’s position somehow alters the level of risk posed by
not providing her the requisite two-person assist. Petitioner has made no such showing.

Iam not persuaded that R56’s purported ability to assist her care-giver by holding on to
the side rails changed the level of risk. See Tr. 50. Certainly, at the time of R56’s fall,
nothing in her care plan even suggested that her ability to grasp the side rail would
alleviate the need for an additional person to reposition her in bed. Moreover, some
months later, a rehabilitation assessment dated August 10, 2007, reiterated that R56
required two staff members to move her from a supine to side lying position. She was
then able to maintain her side-lying position so long as her left hand was free so that she
could grab the bed rail, which meant that one person could safely care for her so long as
she was already in position and holding the side rail. However, she was unable to use her
right hand to hold the bed rail, so if her left hand was encumbered, she still required a
two-person assist for back and perineum care. CMS Ex. 12, at 11. In any event, the
assessment found that she always required a two-person assist when her position was
being changed; only after the position change, when she was safely on her side with her
left hand securely grasping the side rail, could the facility reduce the assist to one staff
member. Thus, the August 13, 2007 amendment to R56’s care plan still required “2 staff
assist for bed mobility,” although it added “may use one staff member if patient able to
maintain side lying position for back and peri care.” CMS Ex. 12, at 82.

The facility understood that safely changing R56’s position in bed required a two-staff
assist, and it care planned accordingly. Staff unfortunately did not follow the care plan’s
instructions, and a plainly foreseeable accident resulted. The facility was therefore not in
substantial compliance with 42 C.F.R. §§ 483.25 and 483.25(h)(2).

2. Facility staff did not provide Resident 95 with the appropriate
number of Heparin flushes.

Resident 95 (R95) had diagnoses of lung cancer, renal failure, congestive heart failure,
hypertension, deep vein thrombosis, and anemia. She had two portacaths in place. CMS
Ex. 7, at 17; CMS Ex. 17, at 1, 14. Her physician ordered that the portacaths be flushed
every 12 hours with 5 cubic centimeters (ccs) of normal saline, and 3 ccs of the blood-
thinning medication, Heparin. CMS Ex. 7, at 17; CMS Ex. 17, at 13.

* A portacath is a small medical appliance that is installed beneath the skin and
connected to a vein, providing easier access to the vein for administering medications or
drawing blood.
7

According to a July 2007 Medication Administration Record (MAR), staff administered
the ordered flushes at 10:00 a.m. on July 1. From July 2 through July 9, and on July 11,
they administered the flushes twice daily, as ordered, at 10:00 a.m. and at 10:00 p.m. On
July 10, at 10:00 a.m., the MAR indicates that staff administered one of the two ordered
flushes. From July 12 through 13, the MAR indicates once daily flushes, each at 10:00
p.m. The document records no additional flushes for the month. CMS Ex. 17, at 13 (First
MAR); see CMS Ex. 7, at 17.

However, a second MAR shows an undated order for flushing twice daily with 10 ccs of
normal saline and 5 ccs of Heparin.* According to this document, flushes were
administered at 6:00 p.m. on July 9; at 6:00 p.m. on July 11, 12, and 13; at 6:00 a.m. on
July 14; and at 6:00 a.m. and 6:00 p.m. on July 15. CMS Ex. 17, at 5. Surveyors
observed staff administering 10 ccs of normal saline and 5 ccs of Heparin. CMS Ex.
35A, at 4 (Gilmore Decl. { 9).

It appears that staff were inconsistently following inconsistent orders. CMS suggests that
the First MAR was, in fact, the valid order, and Petitioner has not suggested otherwise.
So staff should have been administering 3 ccs of Heparin twice per day (total 6 ccs per
day). But, as the two documents establish, for at least half the time from July | through
July 15, 2007, staff were not following the valid physician order. On July | and July 10,
2007, they administered only one flush (3 ccs). Probably even more troubling, on July 9
and 11, they administered three flushes — totaling 11 ccs. For two days (July 12-13), they
administered 3 ccs of Heparin at 10:00 p.m., and 5 ccs of Heparin at 6:00 p.m. (total 8 ccs
per day). On July 14, they administered only one flush, at 6:00 a.m., containing 5 ccs of
Heparin. Finally, on July 15, they administered two flushes, each containing 5 ccs of
Heparin, at 6:00 a.m. and 6:00 p.m. (total 10 ces).

Petitioner has neither denied CMS’s allegations, nor explained how or why this erratic
and potentially dangerous situation arose. Instead, pointing to testimony from Surveyor
Sharon Smith, Petitioner asserts that no harm befell R95 as a result of the medication
errors, and argues that, in the absence of actual harm, no penalty should be imposed. P.
Reply at 3-4 (citing Tr. 29).

* Although the document is dated July 5, 2005, its individual orders are dated July
2007, so the 2005 date appears to be in error. The alternative explanation is even more
problematic for the facility: its staff were occasionally referring to and following an out-
of-date order.
8

For its part, CMS contends that Surveyor Smith did not observe R95 nor assess this
deficiency, so her opinion is not dispositive. See Tr. at 30-32. CMS also offers some
evidence of actual harm, pointing out that R95 experienced itching and burning, which
are side effects of Heparin. CMS Ex. 37, at 4; CMS Ex. 17, at 4, 10. Surveyors also
found that R95 had also fallen recently and had “bleeding by the cath site,” possibly
related to excessive blood thinners, although the facility did not adequately assess the
situation. CMS Ex. 27, at 40.

I need not find actual harm in order to sustain the finding of substantial noncompliance.
Whenever a deficiency poses the potential for more than minimal harm, the facility is not
in substantial compliance, and CMS has the authority to impose a remedy. Act, section
1819(h); 42 C.F.R. §§ 488.301, 488.402, 488.406. Failure to follow a valid physician’s
order almost inevitably presents the potential for more than minimal harm. See, e.g.,
Premier Living and Rehab Center, DAB No. 2146 (2008); Barn Hill Care Center, DAB
No. 1848 (2002). Failure to clarify vague or conflicting physician orders almost
inevitably presents the potential for more than minimal harm. See, e.g., Hawthorne Inn of
Danville, DAB CR1801 (2008); Rosewood Care Center of Peoria, DAB No. 1912
(2004). Moreover, here, R95 was also taking the blood thinner, Coumadin. Exceeding
the physician’s order for an additional blood thinner (Heparin) placed R95 at increased
risk for bleeding complications. See, e.g., Rosewood Care Center of Peoria, DAB No.
1912.

Because facility staff did not clarify inconsistent physician orders, and likely administered
excessive Heparin doses, it failed to provide the care necessary for R95 to attain or
maintain her highest practicable physical well-being and was not in substantial
compliance with 42 C.F.R. § 483.25.

B. The amount of the CMP — $950 per day for 39 days — is reasonable.

I next consider whether the CMP was reasonable by applying the factors listed in 42
C.F.R. § 488.438(f): 1) the facility’s history of noncompliance; 2) the facility’s financial
condition; 3) factors specified in 42 C.F.R. § 488.404; and 4) the facility’s degree of
culpability, which includes neglect, indifference, or disregard for resident care, comfort or
safety. The absence of culpability is not a mitigating factor. The factors in 42 C.F.R.

§ 488.404 include: 1) the scope and severity of the deficiency; 2) the relationship of the
deficiency to other deficiencies resulting in noncompliance; and 3) the facility’s prior
history of noncompliance in general and specifically with reference to the cited
deficiencies.

CMS has imposed a penalty of $950 per day, which falls within the lower to mid-range
for non-immediate jeopardy situations ($0 — $3000). 42 C.F.R. § 488.438(a)(1).
9

With respect to facility history, CMS points to multiple deficiencies cited during the
facility’s June 2006 survey, some of which were repeated at the time of the July 2007
survey. Notably, in June 2006, the facility was also not in substantial compliance with the
quality-of-care regulation, 42 C.F.R. §§ 483.25 (Tag F309) and 483.25(h)(2) (Tag F324).
Its violation of section 483.25(h)(2) was at a G level of scope and severity (isolated
instance of noncompliance that causes actual harm that is not immediate jeopardy). CMS
Ex. 26, at 1. During both surveys, deficiencies were cited under 42 C.F.R. §§ 483.20(d)
and 483.20 (k)(1) (Tag F279 — comprehensive care plans). The June 2006 survey
included multiple additional deficiencies at scope and severity levels D and E and one
deficiency at a level H (pattern of noncompliance that causes actual harm but is not
immediate jeopardy). Jd.* CMS has thus established a significant history of
noncompliance.

Petitioner has not argued that its financial condition affects its ability to pay the penalty.
With respect to the remaining factors, I note that the sheer number of deficiencies cited in
July 2007, each of which poses the potential for more than minimal harm, justifies an

increase in the penalty. In addition to the quality-of-care problems:

. facility management of patient funds was inadequate, violating 42 C.F.R.
§ 483.10(c)(2)-(5) (CMS Ex. 7, at 2-3);

. two residents were inappropriately restrained, violating 42 C.F.R. § 483.13(a)
(CMS Ex. 7, at 3-5);

. staff did not ensure that one resident’s call light would be within her reach, which
is required by 42 C.F.R. § 483.15(e)(1) (CMS Ex. 7, at 5-7);

. surveyors cited a lengthy list of housekeeping and maintenance problems, 42
C.F.R. § 483.15(h)(2) (CMS Ex. 7, at 7-9);

. for two residents, the comprehensive assessments, required by 42 C.F.R. §§ 483.20
and 483.20(b), were inadequate (CMS Ex. 7, at 10-11);

* CMS’s OSCAR (On-line Survey, Certification and Reporting System) Report
does not include citations to regulations, but only to the tag numbers. Those cited in June
2006 were F164, F248, F274, F278, F279, F281, F309, F314, F324, F371, F431, and
F469. CMS Ex. 26, at 1.
10

. two of the sampled residents had inadequate care plans, violating 42 C.F.R.
§§ 483.20 and 483.20(k)(1) (CMS Ex. 7, at 12-14);

and

. medication errors were observed and documented, putting the facility out of
compliance with 42 C.F.R. §§ 483.25(m)(1) and 483.25(m)(2).

Moreover, the facility’s quality-of-care deficiencies caused R56 serious harm, and put
R95 at significant risk. Staff’s actions threatened resident comfort, health and safety, for
which the facility is culpable. This, along with facility’s significant substandard history,
justifies the CMP imposed.

IV. Conclusion

For all of the reasons discussed above, I uphold CMS’s determination that Petitioner was
not in substantial compliance with program participation requirements and I find that the
CMP imposed was reasonable.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

